﻿




1.	Mr. President, may I extend to you on behalf of my delegation and myself our warm felicitations on your unanimous election as President of the thirty-third session of the General Assembly. Your elevation to this high office is as much a tribute to your diplomatic skill and eminence as it is a recognition of the constructive role played by your country, Colombia, in world affairs.
2.	We are glad to welcome on this occasion the Solomon Islands as the one hundred and fiftieth and youngest Member of the United Nations. We have every hope that this newest partner of the family of nations will make a useful contribution to the work of this world body.
3.	Enduring peace, the maintenance of which is one of the principal purposes of the Charter of the United Nations, is the age-old aspiration of mail. It is one of the abiding yearnings of the common man in all parts of our planet. It is both an elemental urge, like freedom from starvation and want, and the ultimate objective of every society. It is the yardstick with which to measure the excellence of any social organization; a happy society is where peace reigns supreme. That is why the prayers of all, irrespective of religion and belief, end with an invocation to peace.
4.	And yet, in spite of centuries of care and nourishment bestowed upon it, world peace still remains a tender plant buffeted by occasional whiffs of cold war, threatened by injustice and inequity, and dwarfed by the indignities that are still heaped by man upon man.
5.	Even though the clouds gathering over the international horizon have lifted of late and the process of detente,
6.	One of the principal causes of the continuing threat to peace is that world politics, as well as the world economy, are dominated by the interests of a few countries. That is not a new phenomenon; it has its roots in history. The compulsion to gain strategic advantages and the propensity to exploit differences continue to characterize the international climate. Institutions of multilateral militarism are being maintained and the urge to deploy them for sectarian purposes is growing instead of diminishing. Some of those institutions are known to have lost their relevance or usefulness, yet the political courage to bury them is lacking.
7.	There is no doubt that the big Powers could do a great deal more to improve the international atmosphere by exemplary behaviour and by displaying greater understanding of each other's legitimate interests, but that understanding must be within the framework of an equitable international order in which smaller and medium-sized countries would enjoy assured peace, equality and justice. Without a genuine acceptance of the principle of peaceful coexistence, the desire to live and let live and the determination to convert cold-war confrontation into competitive co-operation, the process of detente will not show the desired results.
8.	Detente is only a first step in creating the climate for finding long-term solutions to problems with a view to achieving durable peace. We welcome The process of detente because of its multiplier effect, if it is pursued in the right spirit. We have therefore been urging its extension to all fields of activity and to all parts of the globe.
9.	Each member of this body is endowed with its own national genius and its distinctive national personality and ethos. Each follows its own socio-economic system and has its specific pattern and strategy of development. Any attempts to impose conformity based on ideological and other considerations and to reduce the rich diversity of nations 
 to a common denominator will not only divest this world of its infinite variety but also pose serious threats to peace.
10.	The Charter prohibits the use of force save in self-defence or in the common interest and requires the settlement of disputes by peaceful means, yet nations have resorted to force against each other, quite often aided and abetted from outside with the consequent dangers of exploitation and domination. We have seen that, while such conflicts may sometimes be brought to an end as a result of external intervention, the cessation of hostilities is seldom followed by genuine peace. The root-cause of the conflict often remains unresolved while the strategic interests of outside parties become deeply entrenched.
11.	In the long run, disputes and conflicts can be amicably settled only through mutual understanding and accommodation. By building solid foundations, of mutual cooperation, nations can develop a stake in peace, stability and good neighbourliness which will be impervious to the outbursts of momentary differences, which are bound to apse from time to time,
12.	As recommended in the Declaration of the Conference of Ministers, for Foreign Affairs, of Non-Aligned Countries, held in Belgrade in July 1978 [A/33/206, annex I], governments involved in disputes should themselves make every, effort to reach a peaceful settlement through bilateral negotiations. Some regional organizations, as well as the United Nations, itself; provide- mechanisms for conciliation, although their efficacy obviously den-ends on the spirit, goodwill and mutual accommodation that the parties themselves, can show,
13.	Peace continues to be endangered also because the resolution of major international disputes has been delayed or neglected for far too long. Differences among nations, as among, individuals, if not resolved expeditiously, tend to erode trust, which is the basic pre-condition for resolving them.
14. By far the most potent threat to world peace is the continuing arms race, particularly in nuclear armaments. It militates against the fundamental objective of the United Nations "to save succeeding generations from the scourge of war". The arms race undermines the sovereignty and stability of nations. It goes against such principles of the Charter as refraining from the threat or the use of force and the peaceful settlement of disputes. It is contrary also to the objectives of the international community to establish a New International Economic Order. We must keep reminding ourselves of the relationship between disarmament -- which could save up to 400 billion annually of unproductive expenditure - and development, which is chronically hampered by the lack of funds.  The contrast is unavoidable and the irony is inescapable. There is no greater distortion of resource allocation at the global level than that of those devoted to the arms race. 

15. Decades of efforts have yielded only a few arms limitations measures, such as the prohibition of certain kinds of nuclear tests, the agreement on the limitation of strategic arms and the prohibition of bacteriological weapons. 

16.	In spite of three rounds of talks on the Indian Ocean between the United States and the Soviet Union, there is no perceptible movement towards the goal of implementing the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. What is ironic is that the littoral countries, which are affected most by the big-Power rivalry in the Ocean, are not directly involved in those talks. We have been told that the talks will be resumed shortly and we trust that this will lead to the speedy elimination of big-Power rivalry and military presence in the Indian Ocean, thereby facilitating the implementation of the General Assembly resolution declaring the Indian Ocean a zone of peace.
17.	In the field of nuclear disarmament there has been little real progress. That is indeed disturbing because of the threat that nuclear weapons pose to the very survival of mankind. The nature of the current negotiations and their direction are not such as to assure mankind that the probability of a nuclear war will be reduced, even if not removed. We, the non-nuclear-weapon States, are entitled to that assurance, for the right to survival is basic to all other rights. We cannot, therefore, be indifferent to the outcome of the current negotiations. On the contrary, we would expect them to take fully into account the aspirations of the overwhelming majority for peace and security in a world free of weapons of mass destruction.
18.	India believes that partial measures such as the creation of zones free of nuclear weapons comprising the nuclear "have-nots" are not likely to generate any genuine feeling of security unless there is, at the same time, significant progress towards nuclear disarmament. Surely, the more urgent task is to reach agreement on measures for the non-use and the phased reduction and elimination of nuclear weapons and on a moratorium on all nuclear tests pending the conclusion of a genuine and non-discriminatory comprehensive nuclear test-ban treaty. It was with this in view that at the tenth special session of the General Assembly, devoted to disarmament, India took the initiative of submitting two draft resolutions covering these two aspects of disarmament.3
19.	The final objective must of course be to bring about general and complete disarmament under effective international control,, to which we, all subscribed in the historic resolution adopted by the General Assembly in November 1959 [resolution 1378 (XIV)]. It was obvious, then as it is obvious now that, disarmament should, be general in the sense of its universal application and it should be complete in the sense of its covering all weapon systems.
20.;	We. continue to believe that all aspects of disarmament both nuclear and conventional, are important. Yet, it has been our consistent, policy that nuclear disarmament must be given the topmost priority. The foremost task facing, humanity is to dismantle and to destroy nuclear weapon. The . concept of a security system of which nuclear weapons, represent the most dangerous and totally unacceptable component must be abandoned.
21.	We. must recognize and accept the primary role of the United. Nations in this field, It is a matter of great
satisfaction to us that the special session succeeded in bringing disarmament deliberations and negotiations squarely within the United Nations.
22.	It is the considered view of the Government of India that if we are to make progress in moving towards our goal of general and complete disarmament under effective international control, we should implement the following six measures: first, the cessation of the qualitative improvement and development of nuclear weapons, including, in particular, the early conclusion of a comprehensive test ban treaty, pending the achievement of which there should be a moratorium on the further testing of nuclear weapons; secondly, the cessation of the production of nuclear weapons and of fissionable material for nuclear purposes; thirdly, the reduction and eventual elimination of existing stockpiles of nuclear weapons within an agreed timeframe; fourthly, the conclusion of a convention oh the non«use of nuclear weapons under any circumstances; fifthly, the elimination of all other weapons of mass destruction; and sixthly, the limitation and gradual reduction of armed forces and conventional weapons within the framework of a comprehensive programme of disarmament.
23.	Apart from the disarmament problem, there are other major issues of global concern which, if not resolved expeditiously and in a just and fair manner, could tear asunder the fragile fabric of world peace.
24.	In the Middle East there are at present some new moves and counter-moves and in the current fluid situation, when the parties themselves are engaged in reassessing developments, it would be premature for us to pronounce any judgement. Suffice it to say that Security Council resolutions 242(1967) and 338(1973) and the relevant General Assembly resolutions on the Palestine question constitute a principled basis for a comprehensive and lasting peace settlement. We should like to reaffirm in this connexion certain principles that are fundamental for the establishment of enduring peace. These are  the non-acquisition of territory by force and the vacation of Arab and Palestinian territories occupied by Israel since 1967; the inalienable right of the Palestinian people to self-determination and to a nation-State of their own; and the right of all States in the Middle East to exist in security and peace within internationally recognized boundaries.
25.	The situation in Lebanon is a source of continuing concern for all of us. Here is an unfortunate country which has fallen prey to the power politics of the Middle East and where at the moment, by a strange twist of fate, Arabs are killing other Arabs, encouraged and assisted by outside forces. There is no doubt in our mind that, first and foremost, national reconciliation in Lebanon must be achieved in order to immunize the country from external pressures. I am glad that the parties concerned have responded positively to the Security Council's call for an immediate cease-fire. It is important that the cease-fire should be scrupulously maintained. I hope that initiatives for a just and honourable reconciliation will be supported by all peace-loving peoples.
26.	Although the situation in divided Cyprus has remained peaceful during the past year, chiefly due to the presence of the United Nations Peace-keeping Force in Cyprus, there
has been no progress either in regard to the withdrawal of foreign forces or in the search for an agreed basis for the resumption of the intercommunal negotiations. The dimensions of the Cyprus problem, both the external and internal aspects, are such that the problem can be solved by peaceful means provided that the parties concerned recognize the legitimate rights and interests of each other and are willing to display a spirit of mutual accommodation. However, no solution will last unless it respects the unity, sovereignty, territorial integrity, political independence and non-alignment of Cyprus.
27.	The Preamble of the Charter reaffirms "faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations, large and small". This objective is directly related to the purpose of the United Nations to maintain international peace and security. For peace does not He in a mere cessation of hostilities or a containment of conflicts, or even in disarmament measures concluded in a general environment of violence, coercion and subjugation. As Gandhi said: "The way to peace is the way to truth." Truth lies in equality and justice. An individual cannot pursue truth, the highest urge of his soul, unless he is able to exercise his fundamental freedoms and human rights.
28.	Nothing is more degrading to human dignity than the practice of discrimination on the ground of race. Similarly, a first step towards ensuring equality among nations is to take the process of decolonization to its logical conclusion.
29.	In southern Africa we continue to witness the most pernicious combination of colonial domination and racial discrimination. The minority white regime of South Africa, in a bid to preserve its privileges, has been subjecting the majority population to the worst forms of human degradation, including torture, brutal repression, slavery and the denial of all fundamental freedoms.
30.	The United Nations has been seized of this matter since India raised it for the first time in the first session of the General Assembly in 1946.4 Since then, the South African Government has openly and flagrantly flouted all United Nations resolutions, decisions and sanctions. It has done so partly e cause of the supporting defiance of United Nations resolutions by other countries. We must not let our reiteration of opposition to this racist policy become a mere ritual at annual sessions of the General Assembly. The international community cannot evade its responsibility for taking effective measures to liquidate the dehumanizing practice of apartheid.
31.	With the adoption of Security Council resolution 435 (1978) on 29 September there is some hope that the illegal occupation of Namibia by the South African Government can be ended peacefully. Namibia can emerge as an independent country with majority rule, not through the sham internal settlement whose promotion is sought by the South African regime, but only through full implementation of the Security Council resolution. If the South African Government rejects the plan approved by the
Security Council5 and reverts to its familiar path of intransigence and defiance of world public opinion, the armed liberation struggle is bound to be intensified. The Security Council would then be fully justified in invoking the application of measures under Chapter VII of the Charter.
32.	We believe that the present stalemate in Zimbabwe is largely due to the ambivalence of some Powers on the question of the internal settlement.6 The only effective way to end the stalemate and perpetuation of the illegal regime of Ian Smith is to transfer power to the elected majority on the basis of "one man, one vote", and an agreed plan for the transition to a genuine independence. Meanwhile we should continue the sanctions against the racist regime, widen their scope and apply them more rigorously.
33.	Decolonization, the elimination of racism and racial discrimination, and the economic liberation of peoples are essential pre-conditions for securing the fundamental rights of peoples and for the promotion of human dignity and the free exercise of human rights. Equally important is the need for national Governments to assume primary responsibility for safeguarding and promoting the fundamental freedoms of the individual.
34.	The historic mandate of the Indian people in favour of fundamental freedoms left no doubt regarding the deep-seated and basic commitment of our people to human values and human rights. We therefore attach great importance to the activities of the United Nations devoted to this important issue of our times.
35.	We cannot achieve a durable and just peace until there is a transformation of the very quality and structure of the present world order. Characterized by glaring inequalities and imbalances among nations and the widening chasm between the rich and the poor countries, the existing order works inexorably against the interests of the poorer countries.
36.	The prevalence of mass poverty among a sizeable portion of the world's population living in developing countries-as many as 800 million persons—is in large part attributable to the inequities of the present international economic system. Poverty breeds tension, debases human personality and makes a mockery of the achievements of science and technology.
37.	Recent developments have shown that basically there is an unwillingness on the part of the major developed countries to begin serious negotiations to restructure the world economic order. The Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole, was expected to be the supreme United Nations body to monitor, supervise and impart momentum to negotiations on major development issues in all United Nations forums. But, almost a year after its creation, it has not even got off the ground. We hope that
following a discussion of this subject in the plenary meetings an agreement will soon be reached enabling the Committee to resume its work on the basis of its original mandate.
38.	The developed countries have till now not agreed even to discuss at the international level the question of bringing about structural changes in their economies to achieve optimal utilization of world resources and specifically to facilitate increased imports from developing countries.
39.	Some of the developed countries have recently refused even to reiterate their commitment to attaining the target of the International Development Strategy for the Second United Nations Development Decade (resolution 2626 (XXV)] of providing 0.7 per cent of their gross national product as official development assistance to developing countries.
40.	There is, on the other hand, a resurgence of protectionism in the developed market-economy countries in the form of an increase in the incidence and scope of selective non-tariff barriers as well as of anti-dumping duties.
41.	The measures that the developed countries are prepared to adopt are still in the nature of tinkering with the present world economic order and hesitant ad hoc concessions.
42.	The developed countries have sought to justify these retrogressive actions as a means of dealing with their admittedly real problems of unemployment and "stagnation". It should, however, be obvious that these short-term and short-sighted measures, apart from having disastrous consequences for the development prospects of the developing countries, are neither conducive to healthy growth of the world economy nor in their own long-term interests. No lasting solution to the malaise afflicting the world economy can be found until a concerted effort is made to provide adequate purchasing power to two-thirds of the world population. It is therefore incumbent upon the developed countries to adopt a global, comprehensive and long-term approach to deal with their present economic problems.
43.	This Assembly's call for the ushering in of a new era of international economic relations has given rise to worldwide expectations. We therefore cannot afford the present stalemate in the negotiations between the developed and the developing countries. We must exercise our collective will to continue the onward march towards our common goal. It is necessary: first, to conclude, well before the fifth session of UNCTAD, the ongoing negotiations to establish the common fund, adopting a code of conduct for the transfer of technology to developing countries for the extending of special preferential trade concessions to developing countries within the framework of the multilateral trade negotiations; secondly, to arrest the present protectionist trend by strictly adhering to the commitment not to raise fresh barriers, to dismantle existing protectionist barriers and to take positive steps to improve the access of the exports of developing countries to the markets of the developed countries; thirdly, to commence negotiations within a time-bound framework on other key issues having a vital bearing on the restructuring of the international economic system, such as concluding a comprehensive series of commodity agreements, ensuring an adequate flow of financial resources on a dependable basis and on the softest of terms and conditions, evolving a multilateral framework for debt renegotiation, reforming the international monetary system, formulating a code of conduct for transnational corporations, and so on; fourthly, to initiate negotiations with a view to adopting an international programme to set in motion an adjustment process in the world economy and to bring about structural changes in the economies of the developed countries geared to utilizing fully the development potentialities of the developing countries; fifthly, to formulate a new international development strategy conceived within the framework of the New International Economic Order embodying a set of consistent and interrelated goals and objectives and commitments to adopt time-bound means of attaining these objectives; and, sixthly, and finally, for the developing countries to go ail out to utilize the vast potentialities of mutual co-operation by strengthening existing links and forging new links of economic, commercial and technical collaboration.
44.	The negotiations which have been going on for about five years at the Third United Nations Conference on the Law of the Sea have far-reaching implications for the efforts of the international community to evolve a new world order. While it has been possible to make headway on certain important issues, the main problem, that of establishing a regime for the exploitation of the resources of the sea-bed area lying outside the limits of national jurisdiction, remains unsettled. This is mainly due to the persistent hesitation of the major developed countries to recognize fully the legitimate interests of the developing countries in this common heritage of mankind. It is incumbent on all of us to ensure that the work of the Conference comes to a successful conclusion as expeditiously as possible. If, at this critical stage of the work of the Conference, any State adopts unilateral mining legislation, it will seriously affect the future negotiations to the detriment of the interests of the world community as a whole.
45.	On all these important issues, the non-aligned nations have always adopted a consistent and principled approach. From a small beginning in 1961, this movement has grown, within the span of two decades, into a mighty force, encompassing almost two-thirds of the countries of the world. The non-aligned movement not only has enabled the newly-independent nation's to consolidate their political freedom but has also given them the strength to resist all forms of foreign domination, overt and covert, obvious or subtle. It has thrown its weight in favour of international peace and justice.
46.	It is indeed heartening to note that some of the big countries that earlier used to frown upon the movement now recognize its role and its validity. The movement has been able to preserve its unity—despite multitudinous diversities of geography, race, language and religion, differing social and political systems and varying stages of economic development-because of its strict adherence to the principles of the equality of nations, large and small, respect for the sovereignty and territorial integrity of others, and non-interference in the internal affairs of others.
47.	As a signatory of the United Nations Charter and as a founder member of the group of non-aligned nations, India has assiduously tried to conduct its international relations in a manner Intended to promote peace, understanding and co-operation throughout the world. India has taken a number of significant initiatives towards stability and peace in the South Asian region. In this we have accorded the highest priority to improving the climate of co-operation with our neighbours. We sincerely hope that our endeavours will ultimately overcome the old suspicions and irritations, thus paving the way to undertaking new ventures of mutual co-operation. With the vast majority of the developing countries we have joined hands in trying to shape a world free of want and injustice.
48.	Our policy is to develop bilateral relations with a11 nations on the basis of the imperative of close economic co-operation and shared ideals. It is our firm belief that the tapestry of world peace can be woven only with the strands of such bilateral relations.
49.	We are in favour of an ever-expanding role for the United Nations and of bringing within its purview all issues of universal concern so that it may be instrumental in the promotion of international peace, justice and co-operation. We reaffirm our commitment to making this body a more effective instrument for bringing about a qualitative change in the world situation. We attach great importance to the role of the United Nations as a forum for formulating, negotiating and supervising the implementation of global development strategies. We may not, in the foreseeable future, be able to establish a world government; but we can at least move towards the realization of the goal of one world by devising and implementing, under the aegis of the United Nations, international development plans and programmes - both overall and for as many sectors of human activity as possible.
50.	We must build, on the foundations of the United Nations, a better world for all of us. Modern science and technology have opened up immense opportunities which can either be used for jeopardizing the very future of our planet or be harnessed to bring about progress and prosperity. Instead of wasting our energy on petty squabbles and frittering away our resources on the piling up of arms, we must employ them for wiping every tear from every eye and eliminating every ache from every heart. I trust that in the critical years ahead of us we shall demonstrate our determination, realism and sagacity to realize the dreams of our saints and savants for universal peace based on freedom and justice. I should like to conclude by reciting a quotation from Thiruvalluvar, one of the most famous ancient poet-saints of South India:
 "Where there is no terrible famine, no cruel pestilence, no foreign enemy to invade and ravage, where peace always reigns, that is the ideal land."
Hail one world!















